Case: 11-50435       Document: 00512186984         Page: 1     Date Filed: 03/26/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 26, 2013
                                     No. 11-50435
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JUAN MANUEL MARTINEZ-GARCIA,

                                                  Petitioner - Appellant

v.

UNITED STATES OF AMERICA; WARDEN, REEVES COUNTY DETENTION
CENTER III; BUREAU OF PRISONS; GEO GROUP,

                                                  Respondents - Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 4:11-CV-2


Before DAVIS, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Proceeding pro se and in forma pauperis, Juan Manuel Martinez-Garcia,
former federal prisoner # 98884-179, contests the denial of his 28 U.S.C. § 2241
petition, challenging his exclusion from rehabilitation programs and halfway
houses. Because Martinez-Garcia has been released from Bureau of Prisons
custody, his appeal is moot. E.g., Calderon v. Moore, 518 U.S. 149, 150 (1996)




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Case: 11-50435   Document: 00512186984    Page: 2   Date Filed: 03/26/2013

                                No. 11-50435

(appeal moot when intervening event prevents court from granting any effectual
relief).
       DISMISSED.




                                      2